Case 3:08-cr-01332-JAH Document 522 Filed 02/03/20 PageID.8877 Page 1 of 11




                                                           Feb 03 2020

                                                             s/ TrishaF



                                                        NUNCPROTUNC
                                                           Jan 31 2020
Case 3:08-cr-01332-JAH Document 522 Filed 02/03/20 PageID.8878 Page 2 of 11
Case 3:08-cr-01332-JAH Document 522 Filed 02/03/20 PageID.8879 Page 3 of 11
Case 3:08-cr-01332-JAH Document 522 Filed 02/03/20 PageID.8880 Page 4 of 11
Case 3:08-cr-01332-JAH Document 522 Filed 02/03/20 PageID.8881 Page 5 of 11
Case 3:08-cr-01332-JAH Document 522 Filed 02/03/20 PageID.8882 Page 6 of 11
Case 3:08-cr-01332-JAH Document 522 Filed 02/03/20 PageID.8883 Page 7 of 11
Case 3:08-cr-01332-JAH Document 522 Filed 02/03/20 PageID.8884 Page 8 of 11
Case 3:08-cr-01332-JAH Document 522 Filed 02/03/20 PageID.8885 Page 9 of 11
Case 3:08-cr-01332-JAH Document 522 Filed 02/03/20 PageID.8886 Page 10 of 11
Case 3:08-cr-01332-JAH Document 522 Filed 02/03/20 PageID.8887 Page 11 of 11
